IN THE SUPREME COURT OF THE STATE OF NEVADA


                       IN THE MATTER OF: S. H., DOB:                            No. 82846
                       04/22/2000, AN ADULT OVER THE AGE
                       OF 21.

                       S. H.,                                                         FILED
                       Appellant,
                       vs.                                                            FEB 1 7 2022
                       THE STATE OF NEVADA,                                        ELIZABEIN A. BROWN
                                                                                 CLERK OF SUPREME COURT
                       Res • ondent.                                             BY


                                               ORDER OF AFFIRMANCE
                                   This is an appeal from a juvenile court order adjudicating S.H.
                       as a sex offender for purposes of registration and notification. First Judicial
                       District Court, Carson City; James Todd Russell, Judge.'
                                   Appellant admitted to the charge of lewdness with a child under
                       14 years of age in the juvenile court and was placed under supervision
                       pursuant to a supervision and consent decree and submitted to a residential
                       treatment program. After four years and several sporadic consent-decree
                       violations, the court adjudicated appellant a delinquent on the underlying
                       charge of lewdness with a child under 14 and placed him on formal
                       probation. After he turned 21, the court held a hearing to determine
                       whether it would require appellant to register as a sex offender pursuant to
                       NRS 62F.340. Following that hearing, the court found that appellant was
                       not rehabilitated, posed a continuing threat to the community, and should
                       be subject to sex offender registration and reporting requirements.
                       Appellant raises two contentions on appeal.


                              'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                       is not warranted in this appeal.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    egigiip
                                                                                          61.2 - OS 3 (6.5
                                  First, appellant argues that the juvenile court erred in applying
                    a heightened standard of proof during the hearing. We conclude that this
                    argument lacks merit. The statute places the burden on the juvenile to
                    show by "clear and convincing evidence . . . that the child has been
                    rehabilitated to the satisfaction of the juvenile court and that the child is
                    not likely to pose a threat to the safety of others." NRS 62F.340(3). The
                    court repeatedly referenced the correct burden of proof throughout the
                    hearing and its written order. While some evidence showed that appellant
                    made progress in therapy, the court's conclusions that the charged crime
                    was serious, that some diagnostic instruments indicated appellant had an
                    above average risk to reoffend, and that appellant still experienced impulse
                    control issues were not manifestly erroneous and did not indicate that the
                    court held appellant to a different burden than the one set forth in NRS
                    62F.340(3).     See NRS 62F.340(5) (listing factors to guide a court's
                    determination in an NRS 62F.340 hearing); Bongiovi v. Sullivan, 122 Nev.
                    556, 575, 138 P.3d 433, 447 (2006) (affording facts found by clear and
                    convincing evidence "great deference" that will not be reversed "absent
                    manifest error").
                                  Second, appellant argues that the juvenile court abused its
                    discretion by not sua sponte continuing the hearing to receive expert
                    testimony after it questioned the reliability of one of the assessments used.
                    We discern no abuse of discretion. See Sparks v. State, 96 Nev. 26, 28, 604
                    P.2d 802, 803-04 (1980) (recognizing that a district court has discretion to
                    continue proceedings when good cause exists). Appellant's counsel did not
                    request a continuance for additional testimony but instead stated that the
                    exhibits presented, including those drafted by the witness who could not
                    attend, spoke for themselves. The record does not suggest that the court

SUPREME COURT
       OF
    NEVADA
                                                           2
(0) 1947A ....05.
                      needed the expert to clarify the reports. Instead, the court relied on the
                      generally accepted actuarial assessment described in the reports in
                      assessing appellant's risk to reoffend because that assessment has been
                      shown to be accurate and appellant's most recent violation occurred when
                      he was 18 years old. The court noted the expert's use of another evaluation
                      but did not rely upon those findings because the evaluation had been
                      described in the expert's report as experimental. Accordingly, appellant
                      failed to demonstrate prejudice from the failure to grant a continuance. See
                      Higgs v. State, 126 Nev. 1, 9, 222 P.3d 648, 653 (2010) ([I]f a defendant fails
                      to demonstrate that he was prejudiced by the denial of a continuance, then
                      the district court's decision to deny the continuance is not an abuse of
                      discretion.").
                                   Having considered appellant's contentions and concluded that
                      they lack merit, we
                                   ORDER the judgment of the juvenile court AFFIRMED.



                                             Pgjsegii_acarsammo7 C.J.
                                                arraguirre


                                                 , J.                                         Sr.J.
                      Hardesty




                      cc:   Hon. James Todd Russell, District Judge
                            State Public Defender/Carson City
                            Attorney General/Carson City
                            Carson City District Attorney
                            Carson City Clerk


SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    44144>